Case 7:20-cr-02050 Document1 Filed on 11/04/20 in TXSD Pagé 1 of 1

United States District Court
“AO 9L(Rr 801) “Cen Conga . . 7 Southern District of Texas

United States District Court NOV - 4 2020
SOUTHERN DISTRICT OF ‘TEXAS
McCALLEN DIVISION

 

 

David J. Bradley, Clerk

‘UNITED’STATES OF AMERICA
Nw. CRIMINAL COMPLAINT
Alcides:Dominguez-Valenzuela:
Case Number: M-20- 2389 <M.

_ TAE ‘YOR: 1982
Mexico
(Nartie.dnd ‘Address of Déefendait)

‘I, the-undersigned complainant being duly sworn state the following ‘is true and.cofréct to the.best of my.
knowledge and belief.‘On or about ___Novémber 3, 2020 in Stare. ‘County, in,
:the Southern ___ District of Texas
‘(Track Statutory Language-:of Offense):
being: then and ‘there’an alien who had’ previoiisly: been deported from the United States to‘ Mexico in pursuance:of law, and thereafter

was:found:near: Roma, Texas, within the. Southern, District of. Texas, the Attorney: General of the United States and/or the Secretary
of Homeland ‘Security, not theretofore having consented: town eapplication: by the defendant for-admission into-the United States;

in violation of Title _. 8 _ United 'Statés-Code, Section(s) 1326: (Felony).
l further: state; that, 1 am a(n). Border Barder Patrol Agent . and that this complaint is based ‘on. the:
‘following: facts:

 

Alcides Domingiez-Valenzuela was encountered by Border Patrol! Agents:near Roma, Texas on ‘November'3,.2020; The investigating
-agent‘éstablished that the défendant was an undoctiniented alien-and. requested record checks. The defendant:claims to have illegally
entéred the United States ow November 3, 2020, riéatRoma, Texas. Record checks revealed the:defendant was formally
Deported/Excluded | froni the United States.on August 21, 2019; through Detroit, Michigan:. Prior. to Deportation/Exclusion the
defendant was instr iieted not to: return to the United States without permission froin the U.S. Attorney General and/or‘the Secretary of
Homeland Security: On July 29, 2019 the defendant was-conyicted 8 USC 1326 Reentry of Remoyed Alien and sentenced :to.time:
served.

  
 

: Contiriued ‘on the attached Sheet arid iiade‘a part of this complaint: L } Yes [ x] no :

‘Complaint:authorized by AUSA Laura Garcia
‘Submitted by | réliable’ électroni¢‘méans, sworn to and attested,

telephonically per Fed. R. Cr.P.4.1,and probable:cause fourid ori: (SiJose E. Diaz
Signature of Complainant
7:58 a.m.

November .4,.2020 __ Jose. Diaz: Border Patrol. Agent

Peter E. Ormsby U.S. Magistrate. Judge & é Z OQ

Name and Title of Judicial Officer Signature of Judicial Officer.
